DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 4/18/2022.  Claims 1-21 remain pending.  Claim 1 have been amended.  Claim 20 is withdrawn.  Claims 8-19 are allowed.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant argues that Herlihy does not disclose each and every limitation as required in claim 1.  First, Applicant argues that the system of Herlihy is involved with releasing fluid as opposed to the Applicant’s invention which is intended for fluid delivery.  The Examiner acknowledges the fundamental differences between the two devices with respect to intent on how the system operates.  However, the claims do not provide any structure currently that distinguish over the system of Herlihy because Herlihy is capable of meeting all of the structural and functional limitations as noted in the rejection below.  The Applicant further argues that the outlet 15 is not intended to have fluid flow out of the upper assembly and into the container through the outlet as required by claim 1.  The Examiner also acknowledges this functionality of Herlihy.  However, the system of Herlihy is still capable of allowing fluid to flow in that direction.  There is no component, such as a check valve which would prevent fluid from flowing in that direction so if pressure was greater on the other side of the outlet 15 at any point, then the fluid would necessarily flow in the other direction than what is stated in the disclosure of Herlihy.
	Applicant also argues that Herlihy fails to disclose “the upper assembly and the lower assembly are disposed on opposing ends of the plurality of rods” as required in claim 1.  The Examiner respectfully disagrees.  The last Office Action identified 11 and 19 as being the upper assembly and 27 as the lower assembly.  Since 19 (which is at least a portion of the upper assembly) and 27 are disposed on opposing ends of the rods, this limitation is still met by Herlihy.  Because of this, the rejections over Herlihy are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “a second distal end” of the upper assembly is introduced twice in lines 4 and 12.  It is not clear if the Applicant is intending to reference the same distal end or introduce a separate distal end.  Please amend the claim accordingly.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy (US 2009/0139581).
Regarding claim 1, Herlihy discloses a float probe (Fig. 6 embodiment) configured to regulate fluid flow into a fluid container comprising: an upper assembly (11 and 19), wherein the upper assembly comprises a first distal end (the bottom end of 11 with reference to Fig. 6), a second distal end (the top end of 11 with reference to Fig. 6), and one or more outlets (15) disposed between the first distal end and the second distal end, wherein the first distal end is fluidically coupled to a fluid transporting mechanism (the fluid line connected to 13; para. [0031]), wherein the upper assembly is configured to allow a fluid flowing through the fluid transporting mechanism to flow into the upper assembly through the first distal end and flow out of the upper assembly through the one or more outlets (para. [0041]); a plurality of rods (25) extending from a second distal end of the upper assembly to a lower assembly (27), wherein the upper assembly and the lower assembly are disposed on opposing ends of the plurality of rods (as shown in Fig. 6, see how at least a portion of the upper assembly at 19 and the lower assembly 27 are disposed on opposing ends of the rods), wherein the rods have a first distal end (the top end attached to 19) and a second distal end (the bottom end attached to 27); wherein the first distal end of the rods is coupled to the second distal end of the upper assembly (Figs. 6); and wherein the second distal end of the rods is coupled to the lower assembly (Figs. 6); a float assembly (21) disposed between the upper assembly and the lower assembly, wherein the rods extend along an outer surface of the float assembly (Figs. 6); wherein the float assembly is movable along the rods between a first position (the uppermost position of 21) proximate to the upper assembly and a second position (the lowermost position of 21) proximate to the lower assembly; and wherein the float assembly prevents fluid flow out of the one or more outlets when disposed in the first position (Fig. 6; para. [0036] - [0037]).
Regarding claim 3, Herlihy further discloses the float probe of claim 1, further comprising a nipple (47) disposed on the float assembly, wherein the nipple is disposed at a first distal end (the top end of 21) of the float assembly and is operable to prevent fluid flow out of the outlets when the float assembly is in the first position (see how when the float assembly is raised, 47 will abut 45 to ensure 23 is raised to close 15).
Regarding claim 4, Herlihy further discloses the float probe of claim 3, wherein the nipple is removably coupled to the float assembly. (para. [0047]; Fig. 6)
Regarding claim 5, Herlihy further discloses the float probe of claim 1, wherein the upper assembly is coupled to a hydraulic connector (the portion of 11 disposed around 13).
Regarding claim 7, Herlihy further discloses the float probe of claim 1, wherein the one or more outlets include a plurality of outlets (for the purposes of this claim, the outlets are interpreted as the openings between each bolt that connects 17 to 19) and wherein the plurality of outlets are disposed radially along an outer surface of the upper assembly. (Fig. 6)
Regarding claim 21, Herlihy further discloses the float probe of claim 1, wherein the one or more outlets extend through a wall (the wall portion of 19 that 15 extends through) of the upper assembly.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Gilmer (US 8,944,088).
Regarding claim 2, Herlihy discloses all of the limitations of claim 1, as applied above, but fails to disclose one or more grooves.
Gilmer teaches an assembly (132) that comprises one or more grooves (178) extending along an outer surface thereof and wherein each rod (176) is disposed in a corresponding groove (Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the float assembly of Herlihy to include grooves to interface with corresponding rods as taught by Gilmer to assist in guiding the assembly from the open position to the closed position, as the assembly slides along the guide rod. (Col. 6, lines 12-20)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Lowery (US 2,756,767).
Regarding claim 6, Herlihy discloses all of the limitations of claim 4, as applied above, and further discloses wherein a connection (see the clamp which couples 19 and 11) couples the upper assembly to the hydraulic connector, but fails to disclose the connection is a threaded connection.
Lowery teaches a threaded connection (see the threaded connection between 22 and 23) that couples the upper assembly (23) to the hydraulic connector (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection of Herlihy to be a threaded connection as taught by Lowery since this is seen as combining prior art elements (threaded connections) according to known methods (connecting two parts together via a threaded connection) to yield predictable results.  The motivation for doing so is to provide a secure connection which can be easily opening by the user when desired.


Allowable Subject Matter
Claims 8-19 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753